Citation Nr: 0518085	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for left otitis 
media with partial hearing loss, currently rated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active service from September 1965 to October 
1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Nashville, Tennessee Regional Office (RO), which denied the 
veteran's claim for a compensable disability rating for left 
otitis media with partial hearing loss.  The matter was 
previously before the Board in December 2003, at which time 
the case was remanded for additional development.  The case 
has since been returned to the Board for appellate review.


FINDING OF FACT

The veteran's service-connected left ear otitis media is 
productive of level VI hearing impairment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's service-connected left ear otitis media with 
partial hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.85, Tables VI and 
VII, 4.86, 4.87, Diagnostic Code 6200, (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected left ear otitis media with partial hearing loss is 
greater than the assigned disability rating reflects.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 4.1 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In addition, the evaluation of the same 
disability under various diagnoses, and the evaluation of the 
same manifestations under different diagnoses, are to be 
avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

By rating decision dated in February 1968, the veteran was 
granted service connection for left ear otitis media with 
partial hearing loss, and awarded a noncompensable disability 
rating therefor.

The veteran's current claim for an increased disability 
rating for left otitis media was filed by the veteran on June 
15, 1999.  As the rating schedule for hearing impairment was 
revised effective June 10, 1999, (64 FR 25206-25210, May 11, 
1999) only the new criteria for hearing impairment are 
applicable in this case.

The relevant evidence includes a July 1999 VA audiological 
examination report.  While it is unclear from the examination 
report that the examination was performed in compliance with 
38 C.F.R. § 4.85(a), puretone thresholds, in decibels, appear 
to be as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
25
55
65
40
LEFT
35
55
65
65
55

Speech recognition scores were 76 percent in the right ear 
and 80 percent in the left ear.  

A VA progress note shows that the veteran underwent 
audiological testing in May 2001.  While the actual test 
results are not of record, the progress note indicates that 
there was not change since the last examination.

The most recent VA audiological examination report, dated in 
August 2001, revealed puretone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
30
60
70
47.5
LEFT
40
55
70
65
57.5

Speech recognition scores were 86 percent in the right ear 
and 64 percent in the left ear.  The veteran complained of 
tinnitus; otherwise he denied vertigo, recent ear pathology, 
or other ear-related symptoms.  The examiner noted that these 
results were similar to those that were obtained with 
examinations earlier in 2001 and in 1999.

As the medical evidence does not show that the veteran's left 
ear otitis media is suppurative, there is no basis to 
separately award the veteran the maximum 10 percent rating 
under 38 C.F.R. § 4.87, Diagnostic Code 6200.

Therefore, as the veteran's left ear otitis media is 
nonsuppurative, 38 C.F.R. § 4.87, Diagnostic Code 6201 
applies, which requires that his disability be rated as 
hearing impairment.

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, but when 
impaired hearing is service-connected in only one ear the 
non-service-connected ear is assigned a Roman Numeral 
designation of I, unless the claim involves bilateral total 
deafness.  Id.  In evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  

However, in situations where service connection is in effect 
for only one ear (as in this case) and the appellant does not 
have total deafness in both ears (as in this case), the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. § 4.85(f).

As is explained above, the veteran's hearing impairment must 
be evaluated based on a mechanical application of the rating 
schedule to the numeric designations assigned, which in turn 
are based upon audiometric evaluation findings.  Under the 
circumstances of this case, the schedular criteria do not 
provide for assigning a compensable rating for service-
connected left ear hearing loss due to otitis media.  
Pursuant to 38 C.F.R 4.85, Table VI, the veteran does not 
manifest hearing loss greater than level VI in the left ear.  
In accordance with 38 C.F.R 4.85, Table VII, and assuming 
that the veteran's nonservice-connected right hear manifests 
level I hearing loss (normal hearing) because the right ear 
is not service-connected, left ear level VI hearing loss 
simply does not result in a compensable disability rating.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for left ear hearing loss must 
be denied.  38 U.S.C.A. § 5107(b).

The Board is cognizant of the fact that the actual test 
results of the May 2001 audiological examination report are 
not of record.  However, the contemporaneous progress note, 
which was signed by the Chief of Audiology at the Mountain 
Home VA Medical Center, shows there was no change in the 
veteran's hearing since the prior examination in July 1999.  
Thus, the evidence shows that the veteran's left ear hearing 
loss was not greater in May 2001; rather, the evidence shows 
that the veteran's hearing impairment increased from level IV 
in July 1999 and May 2001 to level VI in August 2001.  In any 
case, when an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability. Francisco, 7 Vet. App. 55 (1994).  
Therefore, the most recent examination report, dated in 
August 2001, is of primary importance.  Under the 
circumstances, the Board finds that no prejudice to the 
veteran results due to the fact that the actual hearing 
impairment data from the May 2001 audiological examination 
report is missing.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  
In this regard, the Board finds that there has been no 
showing by the veteran that his left ear otitis media with 
partial hearing loss has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Therefore, in the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

In deciding this appeal, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted on November 
9, 2000.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2004).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found in 38 C.F.R. 
§ 3.159.  

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial AOJ decision was issued prior 
to that date, and (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice, and proper subsequent 
VA process.  Id. at 120.  

As was noted in the Introduction section of this decision, 
this case was remanded by the Board to the RO in December 
2003 for the purpose of providing the veteran with additional 
evidentiary and procedural development.  Prior to remanding 
this case to the RO and under regulations extant at that 
time, the Board provided the veteran with a detailed letter 
in February 2003 explaining all of his VCAA rights and 
obligations.  Since issuance of the remand, the RO also 
provided the veteran with a letter, dated in February 2004, 
which also notified the veteran of all the details of his 
rights and obligations under the VCAA.  Although these 
notices were sent after the initial RO decision was rendered 
for the claims on appeal, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement in 
the pre-VCAA adjudications was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claims on appeal, the content 
of the notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which is explained in 
more detail below.  After the VCAA notice was provided, the 
RO obtained additional evidence, and the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was issued in October 2004.  

As such, the Board finds that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  Written 
statements provided by the veteran's accredited 
representative in November 2004 and January 2005 do not 
indicate that there is any further information to submit in 
support of his appeal, and it is not prejudicial to proceed 
with adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board addresses a 
matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).  

In terms of the content of the VCAA notice, the Court's 
decision in Pelegrini II held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) will 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  Additionally, as indicated in 38 C.F.R. 
§ 3.159(b)(1), proper VCAA notice must also include a 
statement in which VA requests "that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  Pelegrini II, 18 Vet. App. 120-21.

In this case, the February 2003 letter requested that the 
veteran send VA copies of any relevant evidence he had in his 
possession.  Moreover, the February 2004 letter requested 
that the veteran identify any VA or private medical records, 
not already of record, which show treatment for left otitis 
media and hearing loss since September 2001.  Collectively, 
the notices provided to the veteran are in compliance with 
38 C.F.R. § 3.159(b)(1).  Thus, the Board finds that the 
veteran was fully notified of the need to provide VA with any 
evidence pertaining to his claims, and/or to give VA enough 
information about records so that VA could assist him in 
obtaining them.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

The veteran was provided with the relevant laws and 
regulations governing claims for increased ratings in the 
October 1999 Statement of the Case and November 2002 
Supplemental Statement of the case.  These documents 
explained to the veteran what the evidence must show to 
establish entitlement to an increased rating.  In short, the 
Board is satisfied that the veteran was put on notice as to 
the evidence needed to substantiate his claims, including 
what evidence he should supply, and what evidence VA would 
assist in obtaining.  See 38 U.S.C.A. § 5103.  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's private treatment records and VA medical records, 
including examinations that VA procured.  As is clearly 
documented in the record, attempts have been made to secure 
all relevant records identified by the veteran, and the Board 
is unaware of any additional evidence that should be obtained 
prior to proceeding with this appeal.  In short, the Board 
finds that the duty to assist the veteran has been satisfied 
in this case.

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claim on appeal, and that no further action 
is necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  


ORDER

A compensable disability rating for service-connected left 
ear otitis media with partial hearing loss is denied.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


